


110 HR 3081 IH: Fairness for Homeowners Act of

U.S. House of Representatives
2007-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3081
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2007
			Mr. Ellison (for
			 himself, Mr. Clay,
			 Mr. Cleaver,
			 Mr. Johnson of Georgia,
			 Ms. Lee, Ms. McCollum of Minnesota,
			 Mr. Oberstar,
			 Mr. Walz of Minnesota, and
			 Ms. Woolsey) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the Truth in Lending Act to protect consumers
		  from certain practices in connection with the origination of consumer credit
		  transactions secured by the consumer’s principal dwelling, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness for Homeowners Act of
			 2007.
		2.Originations of
			 consumer credit transactions secured by the consumer’s principal
			 dwelling
			(a)In
			 generalThe Truth in Lending
			 Act (15 U.S.C. 1601 et seq.) is amended by inserting after section 129 the
			 following new section:
				
					129A.Originations
				of consumer credit transactions secured by the consumer’s principal
				dwelling
						(a)DefinitionsFor
				purposes of this section, the following definitions shall apply:
							(1)Fully indexed
				rateThe term fully
				indexed rate equals the index rate prevailing at the time a consumer
				credit transaction secured by a consumer’s principal dwelling is originated,
				plus the margin that will apply after the expiration of an introductory
				interest rate.
							(2)Mortgage
				brokerThe term
				mortgage broker means any person who is defined as a mortgage
				broker under applicable State law.
							(b)Requirements for
				originators
							(1)Ability to
				pay
								(A)In
				generalNo creditor or
				mortgage broker may make, provide, or arrange for any consumer credit
				transaction secured by a consumer’s principal dwelling without verifying the
				consumer’s reasonable ability to pay the scheduled payments of the following,
				as applicable: principal; interest; real estate taxes; homeowner's insurance,
				assessments, and mortgage insurance premiums.
								(B)Variable
				interest rateIn the case of
				any consumer credit transaction secured by a consumer’s principal dwelling for
				which the applicable annual percentage rate may vary over the life of the
				credit, the reasonable ability to pay shall be determined, for purposes of this
				paragraph, on the basis of a fully indexed rate plus 200 basis points and a
				repayment schedule which achieves full amortization over the life of the
				extension of credit.
								(C)Verification of
				consumer income and financial resourcesIn the case of any consumer credit
				transaction secured by a consumer’s principal dwelling, the income and
				financial resources of the consumer shall be verified for purposes of this
				paragraph by tax returns, payroll receipts, bank records, or other similarly
				reliable documents.
								(D)Other
				criteriaNo provision of this
				paragraph shall be construed as prohibiting reliance on criteria other than a
				consumer's income and financial resources to establish the reasonable ability
				of the consumer to repay any consumer credit transaction secured by the
				consumer’s principal dwelling, to the extent such other criteria are also
				verified through reasonably reliable methods and documentation.
								(E)Consumer
				statement is insufficient proofA statement by a consumer of the consumer’s
				income or financial resources shall not be sufficient to establish the
				existence of any income or financial resources when verifying the reasonable
				ability of the consumer to repay any consumer credit transaction secured by the
				consumer’s principal dwelling, for purposes of this paragraph.
								(2)Prohibition on
				steeringNo creditor or
				mortgage broker may make, provide, or arrange for any consumer credit
				transaction secured by a consumer’s principal dwelling that is of a lower
				investment grade if—
								(A)the consumer's
				credit score; or
								(B)comparable underwriting data, in any case
				in which the creditor or mortgage broker does not utilize credit scoring or a
				credit score for the consumer is unavailable,
								indicates
				that the borrower may qualify for a consumer credit transaction, available from
				or through the creditor or mortgage broker, that is of a higher investment
				grade.(3)Prohibition on
				prepayment penalties for ARMs
								(A)In
				generalIn the case of any
				consumer credit transaction secured by a consumer’s principal dwelling that
				provides for variable rates of interest on the credit extended under the
				transaction, the transaction may not contain terms under which a consumer must
				pay a prepayment penalty for paying all or part of the principal before the
				date on which the principal is due.
								(B)Exclusion for
				jumbo mortgagesSubparagraph
				(A) shall not apply to any consumer credit transaction secured by a consumer’s
				principal dwelling the principal amount (as defined in subsection (c)(2)) of
				which exceeds the maximum dollar amount limitation (for a residence of the
				applicable size) on the amount of the principal obligation of a mortgage for a
				1- to 4-family residence that may be purchased by the Federal Home Loan
				Mortgage Corporation, as then in effect pursuant to section 305(a)(2) of the
				Federal Home Loan Mortgage Corporation Act.
								(c)Limitation on
				financed points, charges, and fees
							(1)In
				generalNo creditor or
				mortgage broker may, in connection with any consumer credit transaction secured
				by the consumer’s principal dwelling, include in the principal amount of such
				transaction any portion of any qualified finance charge in excess of the amount
				which is equal to 5 percent of the principal amount of the transaction.
							(2)DefinitionsFor
				purposes of this subsection, the following definitions shall apply:
								(A)Qualified finance
				chargeThe term
				qualified finance charge means the sum of—
									(i)the
				finance charge as determined under section 106, minus any interest and time
				price differential; and
									(ii)all compensation
				paid to a mortgage broker from any source in connection with this
				transaction.
									(B)Principal
				amountThe term principal amount means—
									(i)in the case of any consumer credit
				transaction under an open end credit plan secured by the consumer’s principal
				dwelling, the maximum amount of credit that may be extended under the terms of
				such plan as determined without taking into account any amount included in
				determining the finance charge under section 106; and
									(ii)in the case of any other consumer credit
				transaction secured by a consumer’s principal dwelling, the amount financed (as
				defined in section 138(a)(2)).
									(3)Prohibition on
				excessive finance chargesNo
				creditor or mortgage broker may, in connection with any consumer credit
				transaction secured by the consumer’s principal dwelling, impose or receive any
				amount included in determining the qualified finance charge for such
				transaction that exceeds the amount which is equal to 5 percent of the
				principal amount of the transaction.
							(4)ExceptionThis subsection shall not apply to any
				consumer credit transaction secured by the consumer’s principal dwelling that
				is ensured or guaranteed by the Secretary of Housing and Urban Development, the
				Secretary of Veterans Affairs, or the Farmers Home Administration.
							(d)Mortgage broker
				duties of agency
							(1)In
				generalAny mortgage broker
				acting to obtain or arrange for any consumer credit transaction secured by the
				consumer’s principal dwelling shall be considered to have an agency
				relationship with the consumer in all cases by operation of law and shall
				comply with the following duties:
								(A)Mortgage brokers
				shall act in the consumer’s best interest and in the utmost good faith toward
				each consumer and shall not compromise a consumer's right or interest in favor
				of another's right or interest, including a right or interest of the mortgage
				broker.
								(B)A mortgage broker
				shall not accept, give, or charge any undisclosed compensation or realize any
				undisclosed remuneration, either through direct or indirect means, that inures
				to the benefit of the mortgage broker on an expenditure made for the
				consumer.
								(C)Mortgage brokers
				shall carry out all lawful instructions given by the consumer.
								(D)Mortgage brokers shall disclose to
				consumers all material facts of which the mortgage broker has knowledge which
				might reasonably affect the consumer's rights, interests, or ability to receive
				the consumer's intended benefit from the consumer credit transaction, but not
				facts which are reasonably susceptible to the knowledge of the consumer.
								(E)Mortgage brokers
				shall use reasonable care in performing duties.
								(F)Mortgage brokers
				shall account to a consumer for all the consumer’s money and property received
				as agent.
								(2)ScopeThe duty of agency between mortgage broker
				and consumer applies when the mortgage broker is acting in the capacity of
				mortgage broker providing mortgage brokerage services with respect to any
				consumer credit transaction secured by the consumer’s principal dwelling for
				which the broker is not the creditor.
							(3)Rules of
				construction
								(A)Fees for
				services renderedNo provision of this subsection shall be
				construed as prohibiting a mortgage broker from contracting for or collecting a
				fee for services rendered which had been disclosed to the consumer in advance
				of the provision of such services.
								(B)Duty of
				brokerNo provision of this subsection shall be construed as
				requiring a mortgage broker—
									(i)to obtain or arrange for any consumer
				credit transaction secured by the consumer’s principal dwelling on behalf of a
				consumer that contains terms or conditions not available to the mortgage broker
				in the mortgage broker's usual course of business; or
									(ii)to obtain or arrange for any consumer
				credit transaction secured by the consumer’s principal dwelling from a creditor
				with whom the mortgage broker does not have a business relationship.
									(e)Independent
				verification of consumer counseling before refinancing special
				mortgages
							(1)In
				generalNo creditor or
				mortgage broker may make, provide, or arrange for any consumer credit
				transaction secured by the consumer’s principal dwelling all or a portion of
				the proceeds of which are used to fully or partially pay off a special mortgage
				unless the borrower has obtained a written certification from an authorized
				independent loan counselor that the borrower has received counseling on the
				advisability of the transaction.
							(2)DefinitionsFor purposes of this section, the following
				definitions shall apply:
								(A)Special
				mortgageThe term
				special mortgage means any consumer credit transaction secured by
				the consumer’s principal dwelling that was originated, subsidized, funded, or
				guaranteed by or through a State, tribal, or local government, or nonprofit
				organization, that bears 1 or more of the following nonstandard payment terms
				which substantially benefit the consumer:
									(i)Payments vary with
				income.
									(ii)Payments of
				principal or interest are not required or can be deferred under specified
				conditions.
									(iii)Principal or
				interest is forgivable under specified conditions.
									(iv)Either no interest or an annual interest rate of 2 percent or less is charged
				in connection with the loan.
									(B)Authorized loan
				counselorThe term authorized independent loan
				counselor means any nonprofit, third-party individual or organization
				providing homebuyer education programs, foreclosure prevention services,
				mortgage loan counseling, or credit counseling that is certified by the
				Secretary of Housing and Urban Development, or certified by any State housing
				agency or nonprofit organization designated by such Secretary, for such
				purposes.
								(f)Minimum financial
				requirements for mortgage brokersNo mortgage broker may obtain or arrange
				for any consumer credit transaction secured by the consumer’s principal
				dwelling unless at all times the mortgage broker—
							(1)maintains a minimum net worth, net of
				intangibles, of at least $500,000, as determined in accordance with generally
				accepted accounting principles; or
							(2)maintains a surety
				bond or irrevocable letter of credit in the amount of $50,000.
							(g)EnforcementFor
				purposes of providing a cause of action for any failure by a mortgage broker to
				comply with any requirement imposed under this section, section 130(a) shall be
				applied with respect to any such failure—
							(1)by substituting
				mortgage broker for creditor each place such term
				appears in such section; and
							(2)by treating all qualified finance charges
				(as defined in subsection (c)(2)(A)) incurred in the origination of any
				consumer credit transaction secured by the consumer’s principal dwelling as
				actual damages sustained by the consumer as a result of the failure.
							(h)Exclusion of
				reverse mortgagesThis section shall not apply with respect to
				any consumer mortgage transaction that constitutes a reverse
				mortgage.
						.
			(b)Technical and
			 conforming amendmentsThe Truth in Lending Act is amended—
				(1)in section 103 (u)
			 (15 U.S.C. 1602(u)), by striking and the disclosures required by section
			 129(a) and inserting and the provisions of section 129 and
			 129A; and
				(2)in section 130 (15
			 U.S.C. 1640), by inserting or 129A after section 129 each place
			 such term appears.
				(c)Clerical
			 amendmentThe table of sections for chapter 2 of the Truth in
			 Lending Act is amended by inserting after the item relating to section 129 the
			 following new item:
				
					
						129A. Originations of consumer credit
				transactions secured by the consumer’s principal
				dwelling.
					
					.
			
